Citation Nr: 0601133	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  98-14 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a thoracic spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Louis, Missouri.  The veteran 
filed a notice of disagreement with, in part, the denial of 
service connection for a thoracic spine disability in July 
1998.  After a statement of the case was issued, the veteran 
perfected his appeal of this issue in August 1998.

A hearing was held before a hearing officer at the RO in 
April 1999.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's spine was clinically evaluated as normal 
upon his entrance into service.  Competent medical evidence 
indicates a December 1975 X-ray taken subsequent to a motor 
vehicle accident showed scoliosis of the veteran's thoracic 
spine.

3.  Subsequent to service, the veteran's was diagnosed with 
degenerative osteoarthritis of the thoracic spine that 
competent medical evidence attributes to scoliosis.


CONCLUSION OF LAW

Degenerative osteoarthritis of the thoracic spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record reveals that the veteran has been 
diagnosed with degenerative osteoarthritis of the thoracic 
spine.  See February 1995 VA radiology report.  The veteran 
contends that his thoracic spine disability is the result of 
an in-service motor vehicle accident and therefore he is 
entitled to service connection.  The determination of the 
merits of the claim must be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The Board notes that evidence supporting 
a claim or being in relative equipoise is more than evidence 
that merely suggests a possible outcome.  Instead, there must 
be at least an approximate balance of positive and negative 
evidence for the veteran to prevail.  Id. at 56.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  Certain disease, including degenerative joint 
disease, may be presumed to have been incurred in service 
when manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran's service medical records have been thoroughly 
reviewed and reveal that upon his entrance into service, his 
spine was clinically evaluated as normal.  See December 1970 
report of medical examination.  He also indicated that he had 
no back trouble of any kind.  See December 1970 report of 
medical history.  In early December 1975, the veteran was 
involved in a motor vehicle accident which resulted in his 
cervical spine being fused.  The clinical records indicate 
that the veteran complained of pain in the area between his 
shoulders and that X-rays revealed possible compression 
fractures of the upper thoracic spine in addition to the 
fracture of his cervical spine.  More current evidence, 
however, shows there was no fracture of the thoracic spine, 
(See April 2005 VA examination report and computed tomography 
reports), and a separate VA examiner (in September 2003), 
concluded the service X-rays actually showed the presence of 
scoliosis, which in turn resulted in the veteran's current 
degenerative changes.  Although this VA examiner also opined 
that the scoliosis pre-dated service, this simple assertion 
does not overcome the veteran's presumption of soundness at 
entrance into service.  

Thus, viewing the evidence in a light most favorable to the 
veteran, it is concluded he developed thoracic scoliosis in 
service (likely following his automobile accident), which 
caused his current degenerative osteoarthritis.  Therefore, 
service connection for thoracic degenerative osteoarthritis 
is granted.  

Since the benefit sought on appeal and decided herein has 
been granted, no purpose would be served by undertaking an 
analysis of whether there has been compliance with the notice 
and duty to assist requirements set out in 38 C.F.R. § 3.159.  


ORDER

Service connection for a thoracic degenerative osteoarthritis 
is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


